DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giannakopulos (US 20110095177 A1).
With regards to claim 1, Giannakopulos discloses an ion detector comprising: an electron emission plate 2 coupled to a first electrical potential [0134] and configured to emit electrons upon incidence on ions [0125]; a scintillator 4 coupled to a second electrical potential, different from the first electrical potential [0134], the scintillator having a front side facing the electron emission plate and a backside, the scintillator configured to emit photons from the backside upon incidence of electrons on the front side [0124] (Fig. 1); a tubular lightguide [0069] (e.g. fiber optic) optically 
With regards to claim 2, Giannakopulos discloses wherein the photomultiplier comprises a solid-state photomultiplier [0070].
With regards to claim 6, Giannakopulos discloses wherein the photomultiplier is coupled to a rear surface of the tubular lightguide (Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannakopulos.
With regards to claim 3, Giannakopulos discloses any one or more of various PMTs may be used [0073], but does not specifically teach a Si-PMT. However, those skilled in the art appreciate that Si-PMTs are generally well known in the art and considered an obvious substitute for the PMT taught by Giannakopulos.
With regards to claim 4, Giannakopulos discloses an array of APDs [0152], but does not teach wherein the outputs coupled together to provide a single electrical output signal. Nevertheless, such a modification would have been known and considered an obvious matter of design choice in order to reduce the number of wires used.
With regards to claim 5, Giannakopulos discloses a tubular lightguide (fiber optic) and reflective surfaces to guide photons to the PMT [0069], but does not specifically teach wherein the tubular lightguide comprises a reflective surface which directs the photons onto the photomultiplier. Nevertheless, modifying Giannakopulos’ lightguide with a reflective surface would have been known and obvious in order to maximize signal output.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach: 
a secondary ion mass spectrometer, comprising: a plurality of ion detectors movably positioned along the focal plane; wherein each of the ion detectors comprises: a first section configured to emit electrons upon impingement of the secondary ions; a second section configured to emit photons upon impingement of the electrons; and a third section configured to emit an electrical signal upon impingement of the photons; or
an ion detector comprising: an electron multiplier; a first signal line coupled to a dynode of the electron multiplier; a digital event counter configured to receive an input from the first signal line and provide a discrete event count output; a second signal line coupled to a collector of the electron multiplier; an analog integrator configured to receive input from the second signal line and provide integrated analog output simultaneously with the discrete event count output from the digital event counter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884